UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K RANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-31921 A. Full title of the plan and the address of the plan, if different from that that of the issuer named below: Compass Minerals International, Inc. Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Compass Minerals International, Inc. 9900 West 109th Street, Suite 600 Overland Park, Kansas 66210 Contents Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedules: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 10 Page 1 Table of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator Compass Minerals International, Inc. Savings Plan We have audited the accompanying statements of net assets available for benefits of Compass Minerals International, Inc. Savings Plan as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits wereperformed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young, LLP Kansas City, Missouri June 25, 2007 Page 2 Table of Contents Compass Minerals International, Inc. Savings Plan Statements of Net Assets Available for Benefits December 31, Assets 2006 2005 Investments, at fair value (Note 3) Interest-bearing cash $ 3,448,807 $ 2,772,798 Common/collective trusts 10,625,386 10,680,553 Mutual funds 43,881,506 36,638,054 Non-employer common stocks 105,927 105,743 Employer common stock 94,402 63,405 Participant loans 1,249,680 1,485,414 59,405,708 51,745,967 Receivables Participant contributions 77,988 95,027 Employer contributions 1,168,207 2,194,271 1,246,195 2,289,298 Net assets available for benefits at fair value 60,651,903 54,035,265 Adjustment from fair value to contract value for interest in fully benefit-responsive investment contracts in common collective trusts 106,793 121,252 Net Assets Available for Plan Benefits $ 60,758,696 $ 54,156,517 The accompanying notes are an integral part of the financial statements. Page 3 Table of Contents Compass Minerals International, Inc. Savings Plan Statements of Changes in Net Assets Available for Benefits Year ended December 31, 2006 2005 Additions to net assets attributed to: Investment income Net appreciation in fair value of investments (Note 3) $ 3,472,804 $ 662,562 Interest and dividend income 2,386,400 1,845,397 5,859,204 2,507,959 Contributions Participants 2,451,301 2,378,301 Employer 2,243,412 3,163,511 Rollovers 141,709 188,553 4,836,422 5,730,365 Total additions 10,695,626 8,238,324 Deductions from net assets attributed to: Benefits paid to participants 4,070,578 4,263,747 Administrative expenses 22,869 31,210 Total deductions 4,093,447 4,294,957 Net increase in net assets 6,602,179 3,943,367 Net assets available for benefits at beginning of year 54,156,517 50,213,150 Net assets available for benefits at end of year $ 60,758,696 $ 54,156,517 The accompanying notes are an integral part of the financial statements. Page 4 Table of Contents Compass
